            Case 2:20-cv-00418-KJD-EJY Document 14 Filed 04/20/20 Page 1 of 2



 1   Mark C. Fields, Esq.
     Nevada Bar No. 008453
 2   LAW OFFICES OF MARK C. FIELDS, APC
     333 South Grand Avenue, Suite 3400
 3   Los Angeles, California 90071
     Telephone: (213) 617-5225
 4   Fax: (213) 629-4520
     fields@markfieldslaw.com
 5   Attorneys for Defendants TRUFUSION LLC and
     MICHAEL BORDEN
 6
     R. Christopher Reade, Esq.
 7   Nevada Bar No. 006791
 8   CORY READE DOWS AND SHAFER
     1333 North Buffalo Drive, Suite 210
 9   Las Vegas, Nevada 89128
     Telephone: (702) 794-4411
10   Fax: (702) 794-4421
     creade@crdslaw.com
11   Attorneys for Defendant TRUFUSION SOHO LLC
12
                                   UNITED STATES DISTRICT COURT
13
                                          DISTRICT OF NEVADA
14
15   24 HOUR FITNESS USA, INC., a California    )            Case No.: 2:20-cv-0418-KJD-EJY
     Corporation,                               )
16                                              )            Assigned to The Hon. Kent Dawson
                          Plaintiff,            )
17                                              )            STIPULATION TO EXTEND TIME FOR
             v.                                 )            DEFENDANTS TO FILE RESPONSIVE
18                                              )
     TRUFUSION SOHO, LLC, a Nevada Limited      )            PLEADING
19   Liability Company; TRUFUSION LLC, a Nevada )
     Limited Liability Company; MICHAEL BORDEN )
20   an individual,                             )
                                                )
21                        Defendants.           )
                                                )
22
23          COME NOW Defendants TruFusion Soho, LLC, TruFusion LLC and Michael Borden, by and
24   through their respective counsel of record, on the one hand; and Plaintiff 24 Hour Fitness USA, Inc.,
25   by and through its respective counsel of record, on the other hand (all of the foregoing collectively
26   being referred to as “the Parties”) and hereby stipulate that Defendants TruFusion Soho, LLC,
27   TruFusion LLC and Michael Borden have previously been given an extension of time to file their
28   responsive pleading in this matter. The parties stipulate and request that the time for Defendants


                                                       -1-
            Case 2:20-cv-00418-KJD-EJY Document 14 Filed 04/20/20 Page 2 of 2



 1   TruFusion Soho, LLC, TruFusion LLC and Michael Borden to file their responsive pleading shall be
 2   further extended until Friday, April 24th, 2020.
 3
 4          IT IS SO STIPULATED.

 5
      Dated this 17th day of April, 2020                      Dated this Dated this 17th day of April, 2020.
 6
          LAW OFFICES OF MARK C. FIELDS, APC
                                                                   CORY READE DOWS AND SHAFER
 7
 8
      By:______/s/ Mark C. Fields_________________ By:____/s/ R. Christopher Reade___________
 9        Mark C. Fields, Esq.                        R. Christopher Reade, Esq.
          Nevada Bar No. 008453                       Nevada Bar No. 006791
10        333 South Hope Street, 35th Floor           1333 North Buffalo Drive, Suite 210
11        Los Angeles, California 90071               Las Vegas, Nevada 89103
          (213) 617-5225                              (702) 794-4411
12        Attorney for Defendants                     Attorney for Defendant TRUFUSION
          TRUFUSION LLC and MICHAEL BORDEN            SOHO, LLC
13
14    Dated this 17th day of April, 2020
15
16        KENNEDY & COUVILLIER PLLC

17    By:_/s/ Maximiliano D. Couvillier___________              IT IS SO ORDERED.
         Maximiliano D. Couvillier III, Esq.
18       Nevada Bar No. 7661
         3271 E. Warm Springs Rd.
19       Las Vegas, NV 89120                                    _________________________________
20       Tel: (702) 605-3440                                    UNITED STATES MAGISTRATE JUDGE
         Fax: (702) 625-6367
21       mcouvillier@kclawnv.com
                                                                Dated: April 20, 2020
         Attorney for Plaintiff 24 HOUR FITNESS
22       USA, INC.
23
24
25
26
27
28



                                                        -2-
